SECOND DIVISION
                                 MILLER, P. J.,
                              BROWN and GOSS, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 17, 2018




In the Court of Appeals of Georgia
 A18A1295. GEORGIAN FINE PROPERTIES, LLC v. LANG, et al. GS-047

      GOSS, Judge.

      Jason and Krista Lang purchased a house renovated and sold by Georgian Fine

Properties, LLC (“GFP”). The Langs sued GFP for breach of contract and negligent

construction arising from structural defects present in the house.1 GFP appeals from

the jury verdict in favor of the Langs on the negligent construction claim and the trial

court’s denial of its motions for directed verdict and judgment notwithstanding the

verdict (“jnov”). On appeal, GFP argues that the trial court erred in denying its

motions because the contract signed by both parties contained an “as is” provision.

For the following reasons, we affirm.


      1
        The trial court granted summary judgment to GFP on the Langs’ breach of
contract claims. That ruling is not at issue in this appeal.
      On appeal from a trial court’s ruling on a motion for judgment notwithstanding

the verdict, “the standard of review is whether there is any evidence to support the

jury’s verdict.” (Citations and punctuation omitted.) Avion Sys., Inc. v. Bellomo, 338

Ga. App. 141, 144 (2) (789 SE2d 374) (2016). To prevail, GFP must show “that there

was no conflict in the evidence as to any material issue and that the evidence

introduced, with all reasonable deductions therefrom, demanded the verdict sought.”

(Citation and punctuation omitted.) Id. See also Harrouk v. Fierman, 291 Ga. App.

818, 820 (1) (662 SE2d 892) (2008) (standards of review for directed verdict and

judgment notwithstanding the verdict are the same).

      The facts at trial show that GFP renovates and builds residential houses. In

2011, GFP purchased a single-story home on Cravenridge Drive in Atlanta. GFP then

renovated the house by adding a second-story, constructing a garage and remodeling

the interior. GFP then marketed the house for sale.

      On June 11, 2013, GFP and the Langs entered into a Purchase and Sale

Agreement (“Agreement”) for the Langs to buy the house. The Agreement presented

to GFP was provided by the Langs’ real estate agent. The Agreement is the standard

home sale form contract provided by the Georgia Association of Realtors.



                                          2
      The Agreement provided that the house was being sold to the Langs subject to

a 10-day due diligence period. The due diligence period was to allow the Langs time

to inspect the house and determine whether to go forward with the purchase. The

Agreement also allowed the Langs to terminate the contract at any time during the

due diligence phase. It further provided that if the Langs “ha[ve] concerns with the

Property, [they] may during the Due Diligence Period seek to negotiate an

amendment to this Agreement to address such concerns.”

      During the 10-day due diligence period, the Langs hired Cornerstone

Inspection Group to inspect the house. On June 18, 2013, Jason Lang accompanied

the inspector during the inspection and even crawled into the crawlspace to examine

the foundation. Cornerstone then provided the Langs with a Building Inspection

Report, which they reviewed. The Building Inspection Report noted that “unevenness

was observed in the floor structure, especially as noted along the center wall of the

first floor. This condition is fairly common in older structures such as this. . . . There

was no evidence of need for immediate repair; however the flooring system should

be monitored for further movement.” The Langs testified at trial that the Building

Inspection Report placed them on notice that the hardwood floors were uneven, that



                                            3
the house had originally been built in 1953, and that the new construction was built

on an existing foundation and flooring system.

      After the inspection, GFP and the Langs entered into an Amendment to the

Agreement on June 20, 2013. The Amendment identified 16 items which GFP agreed

to repair prior to closing, but did not address the hardwood floors or foundation. The

Langs did not get a structural analysis of the foundation of the home. After the items

identified on the Amendment were addressed, the Langs conducted a final inspection

before closing. On July 22, 2013, the Langs and GFP closed on the sale.

      In August 2013, the Langs moved into the home. Between three and four

months after moving in, the Langs noticed that the hardwood floors began to deflect,

the kitchen backsplash began to separate from the countertops, and the window

molding began to crack. GFP inspected the property, but did not offer to repair the

issues.

      Section 9 of the Agreement provides that “[i]n the event Buyer does not

terminate this Agreement prior to the end of the Due Diligence period, then. . . Buyer

shall have accepted the Property “as is” subject to the terms of this Agreement[.]” The

Agreement further contains a Seller’s Property Disclosure Statement that instructed

the Langs to carefully inspect the house, providing, inter alia: “If an independent

                                          4
evaluation of the Property reveals potential problems or areas of concern that would

cause a reasonable buyer to investigate further, Buyer may not have legal recourse if

Buyer fails to investigate further.”

      On July 11, 2014, the Langs filed the instant lawsuit alleging negligent

construction and breach of contract. The Langs claimed that GFP was liable because

it negligently altered the foundation of the house “such that the foundation did not

support portions of the floor located above,” thereby causing the floor to buckle, and

because it negligently installed hardwood floors throughout the house.

      At trial, the Plaintiffs introduced evidence that GFP hired Albert Palmer, an

engineer with Palmer Engineering, to produce an engineering report about adding a

second story to the home. The report recommended that GFP “stiffen” the existing

2x8 floor system by adding two new double 2x10 beams with additional supports

under the house in order to add the second story to the home. Palmer produced

additional letters containing load calculations on later dates as well. In constructing

the second floor, GFP installed one support beam.

      After the lawsuit was filed, the Langs hired Tom Zgraggen of Aries

Engineering, Inc. to inspect the home. Zgraggen’s report noticed the cracking and

rotation of a support pier and that the support beam installed by GFP had rolled and

                                          5
was “put in an out of plumb situation.” Zgraggen testified that a rolled beam cannot

carry as much load from the residence above, and that the effect of a rolled beam in

the foundation would be “extra deflection in the floor system or structures above.” He

opined that the structural problems the Langs experienced in the home were caused

by defects he observed in the foundation.

      At trial, GFP moved for a directed verdict on the Langs’ claims for negligent

construction and attorney fees both at the close of the Langs’ case and in a renewed

motion following GFP’s presentation of evidence. The trial court denied these

motions. At the conclusion of the trial, the jury awarded $10,840.00 to the Langs,

with $0 awarded for the Langs’s claim for attorney fees. After entry of judgment, GFP

filed a motion for jnov, contending that the “as is” language of the Agreement barred

the Langs’ negligence claims. The trial court denied the motion.

      1. On appeal, GFP argues that the Langs’ negligence claims were barred

because of the “as is” language in the Agreement. The Langs argue that the “as is”

clause should not insulate GFP from liability for latent defects. For the following

reasons, we find no error.

      “‘[A]s is’ provisions in Georgia only relieve the seller from liability on breach

of warranty claims.” Southfund Partners III v. Sears, Roebuck and Co., 57 FSupp.2d

                                          6
1369, 1374 (II) (A) (N. D. Ga. 1999) (“Georgia courts construe ‘as is’ provisions as

agreements between parties that the buyer takes the article in its then present state or

condition without any implied warranty as to soundness of condition or suitability for

use or purposes intended”) (citations and punctuation omitted). See e. g., Perrett v.

Dollard, 176 Ga. App. 829, 830 (338 SE2d 56) (1985) (upholding the grant of

summary judgment to seller on a home buyer’s breach of warranty claim because “as

is” provision excluded any implied warranties). However, “‘[a]s is’ provisions do not

. . . release a seller from liability on non-warranty claims.” Southfund Partners, III,

57 FSupp.2d at 1374 (II) (A) (holding that “as is” provision in a real estate sales

contract did not defeat strict liability claim under federal CERCLA statute). In

Perrett, 176 Ga. App. at 831 (2), this Court held that, despite the existence of an ‘as

is’ clause in the real estate sales contract which barred the warranty claims, an issue

of material fact precluded summary judgment on the buyers’ claims that the house

was defectively constructed. See also Mulkey v. Waggoner, 177 Ga. App. 165, 166

(338 SE2d 755) (1985) (physical precedent only) (finding that the “as is” clause in

the real estate contract had no legal effect to preclude passive concealment involved

in the sale of the property).



                                           7
      We are not persuaded by GFP’s reliance upon Ben Farmer Realty Co. v.

Woodard, 212 Ga. App. 74 (441 SE2d 421) (1994) for the assertion that the real

estate contract’s “as is” clause bars any negligence claims by the Langs. In Ben

Farmer, the plaintiff-buyer purchased a vacant residential property that was in

obvious dilapidated condition pursuant to a real estate contract containing an “as is”

clause. Id. at 76. Although the buyer inspected the house prior to purchase and

understood that major repairs would be required to make the house habitable, she did

not inspect the attic and thus, did not discover fire damage that was readily apparent.

Id. The buyer sued the seller and the seller’s real estate agent for passive concealment

for the cost to repair the fire damage. Id. This Court held that a grant of summary

judgment to the defendants on the passive concealment claim was warranted under

the facts of that case because there was no evidence that the defendants were aware

of the fire damage and because the buyer knew she was buying a dilapidated house

in its “as is” condition, and thus was “obviously on notice to exercise a heightened

degree of diligence in inspecting the house under these circumstances.” Id. at 77.

      In the instant case, on the other hand, the Langs’ claim is for negligent

construction and not fraudulent concealment. The Langs had purchased a home from

GFP that had been recently renovated and was marketed as ready to move-in. The

                                           8
Langs had a duty to inspect the house, and they did so with the assistance of a

commercial inspection company. However, “the issue of whether a purchaser has

acted with the requisite due diligence is generally a question for the jury.” (Citation

omitted.) Conway v. Romarion, 252 Ga. App. 528, 533 (3) (557 SE2d 54) (2001)

(trial court erred in concluding that plaintiff-buyer failed to exercise due diligence as

a matter of law to discover odor and other damaged caused by the seller’s cats when

the seller took overt steps to conceal the damage).

      Generally, “[t]he law imposes upon building contractors and others performing

skilled services the obligation to exercise a reasonable degree of care, skill, and

ability, which is generally taken and considered to be such a degree of care and skill

as, under similar conditions and like surrounding circumstances, is ordinary employed

by others of the same profession.” (Footnote omitted.) Fields Bros. Gen. Contractors

v. Ruecksties, 288 Ga. App. 674, 676 (1) (655 SE2d 282) (2007). The question

whether the contractor exercised the required degree of skill, like any other question

of fact, is to be decided by the jury. Mauldin v. Sheffer, 113 Ga. App. 874, 880 (150

SE2d 150) (1966). In the instant case, there was evidence at trial that GFP failed to

follow the recommendation of the structural engineer when deciding to install only

one support beam. Although GFP provided conflicting evidence at trial that a second

                                           9
beam was not required, the question whether it was liable for negligent construction

under the facts of this case was properly left to the jury. “A directed verdict should

[only] be granted if there is no conflict in the evidence as to any material issue and

the evidence introduced, with all reasonable deductions therefrom, shall demand a

particular verdict.” (Citation and punctuation omitted.) Wilson v. Brighton Homes,

Inc., 204 Ga. App. 677, 679 (2) (420 SE2d 360) (1992). Based upon the above, the

trial court correctly denied GFP’s motions for a directed verdict and for a jnov. Avion

Systems, 338 Ga. App. at 144 (2).

      Judgment affirmed. Miller, P.J., and Brown, J., concur.




                                          10